Citation Nr: 0807451	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hallux valgus 
deformity with callus and bunion formation.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Regional Office (RO).  
When this case was previously before the Board in September 
2006, it was determined that new and material evidence had 
been received, and the claim for service connection for 
hallux valgus deformity was reopened.  Both issues were 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that callus 
formation was present prior to service.

2.  Clear and unmistakable evidence shows that the veteran's 
hallux valgus deformity with callus and bunion formation was 
not caused by service or aggravated beyond normal 
progression.

3.  The veteran's in-service complaints concerning his low 
back were acute and transitory and resolved without residual 
disability.  

4.  The competent medical evidence of record fails to 
demonstrate that the veteran currently has a low back 
disability.


CONCLUSIONS OF LAW

1.  Hallux valgus deformity with callus and bunion formation 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).

2.  A lumbar spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, by letters dated in March 2004 and August 2005, 
the RO advised the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The veteran was advised of the evidence needed to establish a 
disability rating and effective date in a March 2006 letter.  
The case was last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
medical records, VA medical records, the reports of VA 
examinations, statements from relatives of the veteran and 
his testimony at a hearing before the undersigned.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including hearing testimony, the service medical records, VA 
medical records, VA examination reports, and statements 
submitted on behalf of the veteran.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

	I.  Hallux valgus deformity with callus and bunion 
formation

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

The service medical records disclose that the veteran 
reported a history of foot trouble on a report of medical 
history in December 1979, prior to his entry into service.  
It was noted that he had callus formations on his feet.  A 
clinical evaluation of the feet on the entrance examination 
in December 1979 was normal.  In January 1980, eight days 
after he entered service, the veteran reported that he had 
had calluses on his feet for four years.  The record reflects 
that the veteran continued to be seen in 1980 and 1981 for 
complaints referable to his feet.  He related in April 1980 
that the calluses had been present off and on since he 
entered service.  The calluses were trimmed on several 
occasions.  He asserted in June 1981 that his feet hurt when 
he walked, and that he was unable to put pressure on them.  
On the report of medical history in November 1985, the 
veteran again noted a history of foot trouble.  It was 
indicated he had calluses on both feet.  A clinical 
evaluation of the feet was normal at that time.

Initially, it must be determined whether hallux valgus 
deformity with callus and bunion formation was present prior 
to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
added that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006).  In this regard, while the Board 
acknowledges that a history of calluses was reported in 
December 1979, the clinical examination of the feet at that 
time was normal and, accordingly, the Board concludes, that 
the presumption of soundness at entrances attaches.

However, the medical evidence of record clearly and 
unmistakably shows that he suffered from callus formation 
prior to service.  In this regard, the Board emphasizes that 
the veteran reported a four-year history of calluses less 
than two weeks after he entered service.  In addition, 
following the September 2007 VA examination, the examiner 
concluded, based on a review of the claims folder, that the 
veteran's callus formation preexisted service.  Thus, the 
Board finds that there is clear and unmistakable evidence 
that his calluses were present prior to service.  The Board 
finds this evidence to be more probative than the veteran's 
statements or those of his relatives who indicated that he 
did not have problems with his feet prior to service.  In 
fact, such contentions are contrary to the veteran's own 
statements made during service.

It must now be determined whether the preexisting disability 
was aggravated by service.  As discussed above, the law and 
regulation have been clarified, and VA must now show by clear 
and unmistakable evidence that the veteran's preexisting 
disability was not aggravated by his service.  The Board 
acknowledges, as noted above, that the veteran was treated 
for calluses during service.  The Board points out that while 
calluses were again noted on the report of medical history at 
the time of the separation examination in November 1985, the 
feet were otherwise normal on clinical examination.  There is 
no mention in the service medical records of bunions or 
hallux valgus.  It is also significant to observe that the 
initial indication of any treatment for calluses following 
service was in 1992, nearly seven years after the veteran's 
discharge.  The record reflects that the veteran underwent a 
bunionectomy and resection arthroplasty on his right foot in 
November 2003.

The veteran was afforded a VA examination of the feet in 
September 2007.  The examiner specifically indicated that he 
reviewed the claims folder.  The diagnoses were left foot 
bunion with 2, 3, 4, and 5 hammertoe and verruca of the third 
left toe, and status post bunion and 2, 3, 4, and 5 hammertoe 
correction right foot with degenerative joint disease at the 
first metatarsophalangeal.  Based on the examination and the 
review of the claims folder, the examiner concluded that the 
veteran's pre-existing callus formation underwent natural 
progress of its disorder, including the deformed feet that he 
was born with.  He added that the calluses that came over 
time with use would have occurred whether he was in or out of 
service at that time  The examiner also stated that the 
hallux valgus and bunion deformity were not at all in any way 
related to the veteran's active service, as it was a normal 
aging and developmental-type condition.  

The Board acknowledges that in January 2004, a VA podiatrist 
noted that the veteran had been seen in the podiatry clinic 
for treatment of painful bunions, hammertoes and calluses.  
It was indicated that the veteran's military medical records 
had been reviewed and revealed that the veteran received 
medical treatment for this problem in service.  The 
podiatrist concluded that it was as likely as not that the 
etiology began in service.  

Initially, the Board notes that it is not clear which of the 
veteran's service medical records were reviewed by the 
podiatrist in January 2004.  In contrast, it is apparent that 
the examiner in September 2007 had reviewed the entire 
clinical record.  He specifically noted that the veteran had 
reported calluses on his feet at the time of the entrance 
examination in 1979.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In this case, the Board attaches greater weight to the 
findings that were predicated on a review of the entire 
medical record.  There was nothing in the January 2004 
opinion from the VA podiatrist to suggest that the veteran 
had calluses prior to service.  Upon review of the evidence, 
the Board concludes that the record establishes by clear and 
unmistakable evidence that the veteran's preexisting hallux 
valgus deformity was not aggravated in service.  While the 
Board recognizes that the veteran was treated for complaints 
pertaining to calluses in service, any such symptoms the 
veteran experienced during service were nothing more than an 
acute flare-up of the condition, with no residual increase in 
the underlying disability.  The Board concludes, therefore, 
that the preponderance of the evidence is against the claim 
for service connection for hallux valgus deformity with 
callus and bunion formation.  



	II.  Lumbar spine disability 

The evidence supporting the veteran's claim includes the 
service medical records and some post-service records.  The 
service medical records confirm, as the veteran has asserted, 
that he sustained an injury to the low back in service.  The 
records disclose that the veteran was seen in September 1985 
for complaints of back pain of three days duration.  He 
related that he hit his lower back against a couch, and that 
the pain did not start for 24 hours.  He was seen over a 
period of about 10 days for such complaints.  Later that 
month, it was noted that there was significant swelling in 
the paraspinal region with tenderness to palpation.  There 
was full range of motion with some guarding.  The assessment 
was status post lumbar hematoma/contusion.  In addition, the 
Board observes that the report of medical history in November 
1985 reveals that the veteran had a lump on the right lumbar 
spine area with a history of a hematoma in the muscle.  

The veteran was seen by a VA physician in January 2004.  It 
was indicated that the veteran wanted the examiner to look at 
the veteran's military records and comment on the origin of 
his chronic morning stiffness in the lumbar spine that had 
reportedly been present since service.  The only abnormal 
finding on examination was mild lumbar scoliosis on forward 
bending.  The examiner assessed chronic morning lumbar 
stiffness since service in 1985, as likely as not related to 
blunt trauma in service.  

The evidence against the veteran's claim includes the service 
medical records and post-service VA medical records.  In this 
regard, the Board acknowledges that the veteran was treated 
in September 1985 following his in-service injury.  It is 
significant to point out, however, that when he was examined 
in November 1985, prior to his separation from service, a 
clinical evaluation of the spine was normal.  

Although the Board notes that a VA physician concluded that 
the veteran's current low back complaints were related to the 
trauma in service, the Board observes that the clinical 
examination at that time was normal, other than mild lumbar 
scoliosis.  The Board notes that there was no swelling, 
redness or heat.  In addition, range of motion was normal, 
and straight leg raising and Patrick's tests were within 
normal limits.  Deep tendon reflexes were symmetrical.  

On the June 2004 VA examination of the spine, the veteran 
described the in-service injury to his lumbar spine.  He 
stated that he was given medication and that his symptoms 
cleared.  He claimed that he developed intermittent low back 
pain in 1986, after service, while doing warehouse work.  A 
clinical examination was completely within normal limits, and 
an X-ray study of the lumbosacral spine was also normal.  The 
examiner concluded that there was insufficient evidence to 
warrant a diagnosis of a lumbar spine condition.  

It is significant to observe that this opinion was based on a 
review of the claims folder and, for the reasons set forth 
above, the Board finds this to be of greater probative value 
than the opinion that was rendered on the basis of incomplete 
medical records.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Moreover, pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) appeal dismissed in part, and vacated and remanded in 
part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
a disability of the lumbar spine.




ORDER

Service connection for hallux valgus deformity with callus 
and bunion formation is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


